Judgment, Supreme Court, New York County (Shirley Levittan, J.), rendered April 11, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to two concurrent prison terms of three to nine years, unanimously affirmed.
After defendant and his accomplices pushed the complainant off a train and onto a subway platform, they forcibly stole his gold chain. Since the People presented legally sufficient evidence of the complainant’s "impairment of physical condition”, defendant’s conviction of robbery in the second degree is unassailable (Penal Law § 160.10 [2]; § 10.00 [9]; People v Rojas, 61 NY2d 726). The complainant missed three days of work and saw a doctor as result of the punches to his face and ribs. Furthermore, three witnesses corroborated the fact that the complainant’s face was bloodied and swollen.
Although the prosecutor should not have equated the jury returning a guilty verdict with the acts of a Good Samaritan who came to the complainant’s aid, any prejudice caused by this single improper summation comment was harmless. Finally, since the court adequately advised the jury of the legal principles applicable to the facts of the case, the court did not deprive defendant of a fair trial by failing to marshall the evidence (CPL 300.10 [2]; People v Jackson, 125 AD2d 410, 411). Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.